Citation Nr: 0631101	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  02-20 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 50 
percent evaluation for depressive reaction.  The veteran 
requests a higher rating.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in October 2003.  A 
transcript of the hearing is of record.  In February 2004, 
the Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in July 
2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's major depressive disorder predominantly 
manifests with depression, anhedonia, sleep impairment, 
concentration difficulties, anxiety, depressed mood, poor 
appetite, sadness, irritability, decreased sexual drive, poor 
self-esteem, slightly pressured speech, short-term memory 
impairment, circumstantial thoughts, and a Global Assessment 
of Functioning (GAF) score of 55.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
major depressive disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 2002, after the enactment of the VCAA.  

An RO letter dated in May 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his major depressive 
disorder was worse or had increased in severity.  By this 
letter, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Further, a 
February 2004 letter requested that the veteran submit any 
evidence in his possession that pertained to the claim.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the May 2002 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Moreover, the Board notes that in an April 2006 Supplemental 
Statement of the Case (SSOC), the veteran was notified of the 
requirements necessary to establish an effective date if his 
claim was granted, meeting the requirements of the recent 
Court of Appeals for Veterans Claims (Court) case, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that a service connection claim includes the 
elements of a disability rating and establishing an effective 
date; therefore, the veteran requires notice of the 
requirements to establish a disability rating and an 
effective date prior to the initial adjudication of a service 
connection claim).  Although the veteran received this 
notification after the initial adjudication of his claim, 
because this claim is being denied, the denial renders any 
effective date issue moot.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran has a 50 percent disability evaluation for his 
major depressive disorder.  He requests a higher evaluation.

In May 2002, the veteran underwent a VA examination.  The 
veteran reported that he had some friends, but over the last 
few years, under the demands of his stressors, he did not 
have much to do with people except for his immediate family.  
He stated that he used to scalp tickets, but had not done 
that for a long time because of time demands and his 
deteriorating physical condition.  He had become a very 
routine church-goer and derived great satisfaction and 
strength from his religion.  He had continued to work at the 
post office and had worked there for approximately 29 years.  
He used to enjoy his job, but now found that his physical 
complaints as well as his depression frequently interfered 
with his functioning and he had no sick time left.  The post 
office had generally been accommodating to him, but he was 
concerned as to how much longer this could go on.  He now did 
primarily administrative work.  He denied any legal problems.  
The examiner noted that the veteran's history did not 
indicate that he had ever had any psychotic symptoms 
associated with his depression.

The veteran's subjective complaints included depression 
nearly every day.  He had diminished interest and pleasure in 
many activities, though the degree to which this was 
attributable to depression versus the demands of his many 
responsibilities was uncertain.  The veteran had a 
substantial weight gain in the recent years.  He had 
insomnia; however, the examiner noted that the veteran stated 
that he used to sleep only five or six hours a night even 
when not depressed and he had been able to get along on very 
little sleep.  The veteran reported episodic psychomotor 
retardation and variable levels of energy.  He stated that at 
times he could sit for two days in his house without moving 
or going out.  He had thoughts of death at times, but stated 
that these were not really suicidal thoughts other than 
perhaps to wonder what it would be like if he were gone.  He 
also reported variable degrees of concentration difficulties.  
He reported that he had significant anxiety at times and had 
breathing problems at night that old records indicated might 
be associated with anxiety.  The degree to which his 
gastroesophageal reflux disease (GERD) contributed to this 
was substantial.

Physical examination revealed normal hygiene and grooming.  
The veteran was alert and oriented and his spoken language 
was fluent, coherent, goal-directed, and generally normal in 
rate.  He did not exhibit any latency in responding.  He 
provided somewhat more details than would be normal in this 
situation of an assessment, but were probably within normal 
limits.  He cooperated and his motivation was adequate.  The 
examiner noted that for the first time, the veteran was 
reporting his multi-year habit of marijuana use.  He also 
made generally good eye contact.  His affect was depressed 
though he did smile once or twice.  He had adequate social 
skills.  The veteran reported depression and anxiety, but did 
not report any psychotic symptoms or substantial impairment 
in cognition other than that which might be attributable to 
depression, such as inattention and problems concentrating.  
His insight and judgment appeared within normal limits.  He 
denied any other impulse control problems such as gambling.  
He did state that he had not had any legal problems over the 
years; however, he had a road rage episode just a few days 
prior to the evaluation and chased a person.  He said that he 
was very close to getting into a physical altercation with 
that individual.  He denied any other prior episodes such as 
this.  The Axis I diagnoses were major depressive disorder, 
recurrent, and cannabis dependence.  The Global Assessment of 
Functioning (GAF) score was 55 due to depression alone.  The 
examiner further noted that the veteran's depression had been 
exacerbated in recent years by physical problems and many 
severe stressors associated with family members, but his 
overall level of functioning had not deteriorated since the 
last examination.  The veteran remained employed, but 
frequently missed work because of his depression.  However, 
the veteran was not on any psychotropic medication and had 
not been for some time.

In an October 2003 letter, a private physician, B.B., D.O., 
stated that the veteran had been a patient of his practice 
for many years and he suffered from major depression.  B.B., 
D.O. stated that despite treatment, the veteran's depression 
had worsened over the past two years.

In October 2003, the veteran testified during a Board 
hearing.  He stated that his medication for his depression 
had just increased from 12 1/2 milligrams to 25 milligrams of 
Paxil and it was increased the day before the hearing.  He 
stated that he received treatment for his depression every 
month.  Regarding his employment, the veteran stated that he 
missed three days in the last 30 days because of his 
depression.  He testified that he estimated he missed 14 days 
in the last year for his depression.  On the days that he 
missed work, he would stay in the house.  When he did get 
depressed, he cried a lot and got very emotional.  He had not 
cried in front of customers, but had cried in front of a co-
worker one time in the last year.  The veteran stated that 
his depression caused sexual dysfunction.  In addition, he 
had self-esteem problems and suffered from social isolation.  
He did not participate in physical activities any longer and 
he had a problem with his memory.  The veteran also testified 
that he would get anxiety attacks when he became depressed.  
He stated that he did not have suicidal ideation.  He had a 
good marriage and good relationships with his children, but 
two of his children were incarcerated which added to his 
problems with depression.

A March 2004 VA outpatient medical record shows that the 
veteran was currently under stress because of family issues.  
He was noted to be anxious and depressed and it was noted 
that he took off work for five days and cleaned his basement 
and did nothing else.  The veteran reported that he was 
stressed and overwhelmed due to stressors in his life related 
to his family.  Mental status examination revealed that he 
was alert, dressed casually, was anxious, his affect was 
appropriate, his speech was pressured, he had difficulty 
falling and staying asleep, he denied thoughts of hurting 
himself or others, denied a history of auditory or visual 
hallucinations, had good insight and judgment, denied feeling 
helpless or hopeless, did not have a good appetite, denied 
suicidal or homicidal ideation, and denied a history of drug 
or alcohol abuse.  The diagnosis was major depression with 
anxiety and the GAF score was 55.

An April 2004 VA treatment record shows that the veteran 
complained of feeling anxious and he had not been sleeping.  
He denied panic symptoms, but was worried.  Mental status 
examination revealed that the veteran was alert and oriented.  
His affect was appropriate.  His speech was clear and goal-
directed and his thoughts were well-organized.  He denied a 
history of alcohol abuse, but smoked marijuana on a daily 
basis for the last year.  He denied a history of suicidal or 
homicidal ideation, and had good insight and judgment.  The 
diagnoses were major depression, and rule out generalized 
anxiety disorder or panic disorder.  The GAF score was 65.  
It was noted that the veteran worked fulltime.  

In November 2004, the veteran underwent a VA examination.  He 
reported that he was recently assigned to a position at work 
where he was to make new photo identification cards for all 
postal employees.  He received an incentive award for his 
initiative and performance in completing this assignment.  He 
continued to frequently use annual and sick leave because of 
his back pain and anxiety and depression.  He provided a 
doctor's statement that showed that the veteran was told to 
take 11 days of leave in October because of his anxiety and 
depression.  He further reported that he believed he had been 
taking more leave over the past several months because of an 
increase in anxiety and depressive symptoms.  However, when 
he did present for work, he had a good work performance and 
maintained good working relationships with his co-workers and 
supervisors.  Further, the veteran continued to have a 
private business as a ticket broker.  However, his son had to 
resume more responsibility for this business because of the 
veteran's anxiety and depression.  He reported that he was 
not receiving outpatient mental health treatment, but 
received his Paxil and Xanax through his primary care 
physician.  He related that at home, he cooked, cleaned 
house, and did yard work.  He had no trouble going to 
restaurants, doing grocery shopping or going to shopping 
malls.  

The veteran reported that recently, he had noted an increase 
in the frequency and duration of his depressive episodes and 
noted that he had been significantly depressed for the past 
three months because of various stressors with his family.  
His symptoms included an increase in appetite, but no 
significant change in weight.  He also noted an erratic sleep 
pattern with poor onset of sleep and poor sleep maintenance 
secondary to pain.  He reported that he had become more 
irritable and short-tempered and had engaged in arguments 
with his wife.  He also reported that he recently had a 
physical altercation with his sister.  He denied that he had 
been involved in any physical altercations at work.  He also 
reported that he frequently experienced episodes of 
tearfulness and had been experiencing anhedonia for several 
months.  He stated that he had poor self-esteem and tended to 
spend money to help himself feel better.  He also reported 
continued apathy as well as a decreased sexual libido.  He 
noted impaired concentration and attention and stated that he 
had difficulty remembering directions at work and experienced 
work-finding problems.  However, he denied any history of 
suicidal ideation or history of suicide attempts.  He stated 
that he had been experiencing anxiety recently.  He stated 
that he tended to ruminate about his various psychosocial 
stressors and when questioned about panic attacks, he noted 
that he might experience two to three panic attacks per year, 
which might last five to seven minutes in duration.  He noted 
that the residuals of panic attacks might last for several 
days and they were secondary to stress or could be 
unprecipitated.  His most recent panic attack was three weeks 
ago.  He also stated that he experienced bladder incontinence 
during the day, which he believed was related to stress.

Mental status examination revealed that the veteran was alert 
and oriented to person, place, and time and he was relatively 
cooperative.  He was casually and appropriately dressed and 
his hygiene and grooming were good.  At several times during 
the interview, the veteran was noted to verbalize conflicting 
statements when describing his symptoms.  His speech was 
fluent, coherent, slightly rapid and pressured, but normal in 
volume.  His mood was both anxious and depressed and his 
affect was normal in range and appropriate to content.  He 
became tearful at times during the interview when describing 
psychosocial stresses and his frustration with his chronic 
history of depression.  He did not report any manic symptoms.  
Ideation was relevant and goal-directed with no psychotic 
symptoms noted.  He denied any history of hallucinations and 
no obsessive or compulsive symptoms were reported.  He 
reported alcohol and marijuana use.  The examiner noted that 
the veteran's gross cognitive functioning appeared adequate 
and his insight and judgment were poor to fair.  The Axis I 
diagnoses were major depressive disorder, recurrent, 
moderate; pain disorder associated with both psychological 
factors and a general medical condition; and cannabis 
dependence.  The GAF score due to major depressive disorder 
alone was 55.  The examiner opined that based on the 
veteran's symptomatology, the veteran experienced 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as panic attacks two to 
three times per year, impairment of short-term memory, 
impaired judgment, and disturbances of motivation and mood.  
It was the examiner's opinion that although the veteran's 
depressive symptoms might occasionally limit his productivity 
at work, the severity of his current symptoms did not render 
him totally and completely unemployable.

The veteran submitted private medical records from J.B., 
Ph.D., dated from December 2004 to January 2006.  The records 
show that the veteran's mental status was "blue at times" 
with fearfulness, racing thoughts, anxiety, bowel problems, 
pressure of speech, occasional incontinence of urine, 
tearfulness, mild lability, impulsive ideas, sleep 
impairment, and racing thoughts.  The veteran complained of 
memory deficits and decrease in appetite secondary to 
decreased marijuana use.  He was also noted to be irritable 
and have generalized anxiety.  An October 2005 record shows 
that he was dysphoric, had decreased concentration and was 
worrisome.  A December 2005 record shows that he was 
forgetful, but it was noted that he was using marijuana.  It 
was also noted that his speech was loud and mildly pressured.  
These private records reflect a diagnosis of bipolar 
disorder.

The veteran also submitted private medical records from B.W., 
M.D., dated from December 2004 to October 2005.  The December 
2004 record shows that he was anxious, had intact judgment 
and insight, was oriented to person, time, place, and 
situation, and his thought content was intact.  His attention 
and concentration were within normal limits.  His 
intellectual functions were average.  A February 2005 record 
shows that he was deteriorating in psychological status and 
his mood was "not so good."  His affect was anxious.  A 
June 2005 record shows that the veteran had increased 
symptoms lately.  His thought stream was found to be 
circumstantial, but his mood was "up".  An August 2005 
record shows that the veteran's affect was blunted and his 
mood was "not so good."  His thought stream was goal-
oriented and it was noted that he had a deteriorating psych 
status.  His October 2005 medical record shows that he had a 
blunted affect and stable psychiatric status.

In a March 2005 statement, the veteran stated that he 
currently took lithium daily for his bipolar disorder and 
anxiety disorder, of which his psychiatrist stated were 
linked to his major depression.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2006).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2006)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); 
inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2006).

After review of the evidence of record, the Board finds that 
an evaluation in excess of 50 percent for the veteran's major 
depressive disorder is not warranted.  As such, the Board 
notes that the veteran's symptoms are not representative of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2006).  In this regard, the veteran was not shown to have 
suicidal ideation.  Id.  In addition, he did not have 
obsessional rituals that interfered with routine activities.  
Id.  His speech was not found to be intermittently illogical, 
obscure, or irrelevant.  Id.  He was shown to have a 
depressed mood, but his depression was not found to affect 
his ability to function independently.  Id.  For example, it 
was shown that the veteran had a full-time job and earned an 
incentive award at work for his initiative and performance in 
completing an assignment.  The veteran was noted to be alert 
and oriented and did not have any spatial disorientation; 
neither did he neglect his personal appearance and hygiene.  
Id.  Further, he was not shown to have difficulty in adapting 
to stressful circumstances as he was working a full-time job, 
in which he had been employed for approximately 30 years, and 
had not had any problems on the job due to his depression.  
Id.  The veteran did testify during the October 2003 Board 
hearing that at one point, he felt his job was in jeopardy, 
but that was due to a physical accident that he had in the 
past, in which the veteran believed that the employer felt he 
was accident prone.  Moreover, the veteran did not have an 
inability to establish and maintain effective relationships.  
Id.  As such, although he stated that he did not have many 
friends, he was shown to have a good relationship with his 
wife and his children.  In addition, he was shown to attend 
church services regularly.  Regarding impulse control, the 
November 2004 VA examination report showed that the veteran 
was irritable and short-tempered and had been involved in a 
physical altercation with his sister.  Further, the May 2002 
VA examination report shows that he had been involved in road 
rage with another person.  Although these incidents tend to 
show impaired impulse control, these episodes do not show a 
predominant picture of the veteran's mental status, as the 
remaining records do not show that he had any problems with 
impulse control or violence.  Further, during the May 2002 VA 
examination, the veteran denied any prior episodes such as 
road rage.  The veteran was also not found to have 
hallucinations or any psychotic symptoms.

Finally, the veteran was noted to have a predominant GAF 
score of 55, which shows moderate symptoms and moderate 
difficulty in social, occupational, or school functioning.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  The 
Board finds that these symptoms warrant a 50 percent 
evaluation.  As such, the Board finds that the veteran does 
not meet the criteria for an evaluation in excess of 50 
percent; therefore, an evaluation in excess of 50 percent is 
not warranted.

The Board notes that the veteran does report that he has 
missed days of work because of his depression.  Therefore, 
the Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
neither required frequent periods of hospitalization for his 
major depressive disorder, nor has it markedly interfered 
with his employment.  As such, the veteran is also noted to 
have missed work because of other nonservice-connected 
disabilities, such as his hip and back problems.  In 
addition, the manifestations of the major depressive disorder 
are those contemplated by the schedular criteria.  There is 
no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Moreover, the 
November 2004 VA examiner opined that the veteran's 
disability occasionally limited his productivity at work, but 
did not render him totally and completely unemployable.  
Further, when he is at work, he has good work performance and 
good working relationships.  Therefore, referral of this 
issue for extra-schedular consideration is not in order.




ORDER

Entitlement to an evaluation in excess of 50 percent for 
major depressive disorder is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


